Name: Regulation (EEC) No 2554/70 of the Council of 15 December 1970 amending Article 17 of Regulation No 136/66/EEC which deals with import and export licences for oils and fats
 Type: Regulation
 Subject Matter: civil law;  tariff policy;  processed agricultural produce
 Date Published: nan

 866 Official Journal of the European Communities 19.12.70 Official Journal of the European Communities No L 275/5 REGULATION (EEC) No 2554/70 OF THE COUNCIL of 15 December 1970 amending Article 17 of Regulation No 136/66/EEC which deals with import and export licences for oils and fats THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parliament1 ; Whereas licences for olive oil are different from licences for other products ; whereas this difference is not justified on any grounds peculiar to the olive oil sector and whereas its effect is to hinder the introduction of the system of Community licences ; whereas this difference should therefore be abolished by amending Article 17 of Council Regulation No 136/66/EEC2 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, as last amended by Regulation (EEC) No 1253/703 ; Exports of olive oil from the Community shall be conditional on the submission of an export licence . Where the levy or the refund is fixed in advance , the advance fixing shall be noted on the licence which serves as a supporting document for such advance fixing. 2 . A licence shall be issued by Member States to any applicant, irrespective of the place of his establishment in the Community. Import and export licences shall be valid throughout the Community. The issue of such licences shall be conditional on the lodging of a deposit guaranteeing that importation or exportation is effected during the period of validity of the licence ; this deposit shall be forfeited in whole or in part if the transaction is not effected , or is only partially effected , within that period . 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38 . They shall ­ specify the period of validity of the licences and may lay down a time limit for their issue.' HAS ADOPTED THIS REGULATION : Article 1 The following shall be substituted for Article 17 of Regulation No 136/66/EEC : ' 1 . Imports into the Community of the products listed in Article 1 (2 ) ( c), (d) and (e) shall be conditional on the submission of an import licence . Article 2 This Regulation shall enter into force on 1 January 1971 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1970 . For the Council The President J. ERTL 1 OJ No C 143 , 3.12.1970, p. 32. 2 OJ No 172, 30.9.1966, p. 3025/66. 3 OJ No L 143 , 1.7.1970, p . 1 .